DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
	
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the sub-regions and demarcation area between sub-regions must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 2, 6-9, and 17-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2 and 11 of U.S. Patent No. 9,302,262 B2 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the entire scope of the reference claim falls within the scope of the examined claim.
Claims 2, 6-9, and 17-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 10, 17, and 18 of U.S. Patent No. 9,597,680 B2 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the entire scope of the reference claim falls within the scope of the examined claim.
Claims 2, 6-9, and 17-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, and 11 of U.S. Patent No. 8,795,606 B2 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the entire scope of the reference claim falls within the scope of the examined claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 
Claim(s) 2, 7-10, 13, 14, 18, and 19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hanaway et al (US 5,000,921) in view of Kalmakis et al (USP 6,019,225).
With respect to claim 2, Hanaway discloses a pipette sampling device (pipette sheet 12) comprising:
A first surface and an opposing second surface (See Fig. 2 reproduced below);
A plurality of apertures (See Fig. 12 reproduced below) and channels (cavities 14, See Figs. 2 and 12), wherein each aperture defines an opening of a channel traversing the thickness of the card;
An x by y array of integrated pipette tips (pipette tips 90, See Fig. 12 and Col. 6, lines 35-37), wherein:
	X and y represent a number of pipette tips (See Fig. 1 for depiction of an 8x12 array),
	Each of the pipette tips comprises a distal region that effectively extends from the second surface of the card (See Fig. 12 reproduced below), and
	Each of the pipette tips is in connection with the second surface of the card and is concentric with an aperture (See Fig. 12 reproduced below).

    PNG
    media_image1.png
    214
    541
    media_image1.png
    Greyscale

Fig. 2 (reproduced)

    PNG
    media_image2.png
    379
    367
    media_image2.png
    Greyscale

Fig. 12 (reproduced)
	Hanaway fails to disclose the inclusion of a plurality of bores, wherein each of the bores comprises an opening on the first surface of the card located at the intersection of four adjacent apertures, and extends through at least a portion of the thickness of the card.

	It would have been obvious to one of ordinary skill in the at the time of filing to incorporate the openings taught by Kalmakis into the intersections of four apertures of the pipette card of Hanaway for the purposes of permitting the free flow of gases from one side of the card to the other.
	With respect to claim 7, the combination of Hanaway and Kalmakis teaches the inclusion of a plurality of pipette tip support ribs, wherein each of the pipette tip support ribs is in connection with a pipette tip and the second surface of the card (tip support lip 38 of the tray 10, See Kalmakis, Fig. 1 and Col. 5, lines 32-42).
		With respect to claim 8, the combination of Hanaway and Kalmakis teaches that the opening of each of the bores is substantially square shaped (See bore 30 in Fig. 2 of Kalmakis) or substantially diamond shaped (See bore 30 in Fig. 1 of Kalmakis) (See Col. 4, lines 7-25).
With respect to claim 9, Hanaway discloses a pipette sampling device (pipette sheet 12) comprising:
A first surface and an opposing second surface (See Fig. 2 reproduced above);

A plurality of integrated pipette tips (pipette tips 90, See Fig. 12 and Col. 6, lines 35-37), wherein each of the pipette tips:
	comprises a distal region that effectively extends from the second surface of the card (See Fig. 12 reproduced above), and
	Is in connection with the second surface of the card and is concentric with one aperture (See Fig. 12 reproduced above),
Wherein the card is divided into two or more sub-regions (Each aperture can be considered to be a sub-region, or one can divide the card in half based on the number of apertures and consider there to be 2 sub-regions on the card; See Fig. 1 reproduced below).

    PNG
    media_image3.png
    469
    742
    media_image3.png
    Greyscale

Fig. 1 (reproduced)

	Kalmakis teaches a pipette tip support rack (tray 10) with a honeycomb structure (See abstract), wherein the tray is formed of an array of sleeves (14) each having a generally annular cross-sectional configuration, and a central axis (20) (See Fig. 1 and Col. 3, lines 19-30).  Openings (30) are disposed between sleeves and extend from the top surface (42) of the tray to the bottom surface (41) in a direction parallel to axis 20 to permit the free flow of gases from one side of the tray (1) to the other side, even if the sleeves are completely filled with pipette tips (28) (See Figs 1-2 and Col. 4, lines 7-28).
	It would have been obvious to one of ordinary skill in the at the time of filing to incorporate the openings taught by Kalmakis into the intersections of four apertures of the pipette card of Hanaway for the purposes of permitting the free flow of gases from one side of the card to the other.
		With respect to claims 10 and 13, the combination of Hanaway and Kalmakis teaches that the card has 4 sub-regions and that each sub-region is a quadrant (See Fig. 1 reproduced above).
		With respect to claim 14, the combination of Hanaway and Kalmakis teaches that the card has 96 pipette tips and each sub-region has 24 pipette tips (See Fig. 1 reproduced above).
		With respect to claim 18, the combination of Hanaway and Kalmakis teaches the inclusion of a plurality of pipette tip support ribs, wherein each of the pipette tip support ribs is 
		With respect to claim 19, the combination of Hanaway and Kalmakis teaches that the opening of each of the bores is substantially square shaped (See bore 30 in Fig. 2 of Kalmakis) or substantially diamond shaped (See bore 30 in Fig. 1 of Kalmakis) (See Col. 4, lines 7-25).

Claims 3-5 and 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hanaway et al (US 5,000,921) and Kalmakis et al (USP 6,019,225) in view of Smith (US 6,482,362 B1).
Refer above for the combined teachings of Hanaway and Kalmakis.
With respect to claims 3, 4, 5, and 20 although each of Hanaway and Kalmakis depicts that the card/rack can comprise 8 rows of pipette tips by 12 columns of pipette tips, there is no teaching that one of the axes comprises no more than 11 pipette tips (claim 3), that x is 1, 4, or 2 and y is 4, 1, and 2, respectively (claim 4), that x is 1, 16, 2, 8, and 4 and y is 16, 1, 8, 2, and 4, respectively (claim 5), or that x is 1, 24, 2, 12, 3, 8, 4, or 6 and y is 24, 1, 12, 2, 8, 3, 6, or 4, respectively (claim 20)
Smith teaches the combination of many individual tips into one part, such as the lower portion of a standard 8 channel pipettor such as depicted in Fig. 8. These multichannel pipettors work very similar to the regular pipettor with the exception that it will pick up and dispense 8 to 12 individual tips at one time.  In FIG. 8, pipette tips (Tm1) are all molded together and all attached to pipette P having individual pipetting outlets (60) for each of the multiple tips (See Col. 12, lines 26-39).  FIG. 10B shows a plan view of FIG. 10C with thin ribs 65 
standard 96 (8x12) microwell plate on 9 mm centers.  These tips are individually manufactured and packaged in tip trays of 96 (0.354 center to center) and are used for both the single use pipettors and multichannel alike.  If a need arises for a filter tip, one would need to purchase a standard tray of 96 tips that have had 96 plug filters pressed into their cavities, thus requiring 192 individual pieces (96 tips and 96 filter plugs) to manufacture a standard 8x12 filter tip tray.  This invention reduces the number of parts necessary to create a similar tip tray while also increasing its filter capability by incorporating a sterilizing filter membrane which provides an effluent in which no microorganisms are demonstrable (See Col. 12, lines 8-25).
	It would have been obvious to one of ordinary skill in the art at the time of filing to modify the pipette tip card of combined Hanaway and Kalmakis to reflect the reduced number of pipette tips taught by Smith for the purpose of allowing the card to be utilized with varying microwell plate sizes.  Additionally, since the instant specification is silent to unexpected results, it would have been obvious to one of ordinary skill in the art to change the size of the pipette card, since such a modification would have involved a mere change in the size (or dimension) of a component.  A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  .

Claim(s) 11 and 12 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hanaway et al (US 5,000,921) and Kalmakis et al (USP 6,019,225) in view of Lahti (US 2010/0143199 A1).
		Refer above for the combined teachings of Hanaway and Kalmakis.
		With respect to claims 11 and 12, the combination of Hanaway and Kalmakis fails to teach that the sub-regions can be separated or that there is a demarcation between the sub-regions that is an area of scoring or a frangible area.
		Lahti teaches pipette tip packages, wherein the packages are closed with a joint lid membrane (7) for a single web of tip packages.  The tip packages are in the configuration of a rectangular matrix, corresponding for example to the pitch of a 96-well microtitration plate.  The lid membrane can be perforated between the vertical rows for rectilinear strips 7.2.  The user is able to cut a slice for individual packages (such as depicted in Fig. 5), which are provided with a lid 7.1’.  In this configuration, the web of tip packages can be delivered as a whole to a user and then personally cut for smaller units (See Paras. 0026-0027).
.

Claims 15, 16, 21, and 22 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hanaway et al (US 5,000,921) and Kalmakis et al (USP 6,019,225) in view of Motadel (US 2009/0255949 A1).
Refer above for the combined teachings of Hanaway and Kalmakis.
With respect to claim 15, 16, 21, and 22 the combination of Hanaway and Kalmakis fails teach the specifics of larger or smaller cards, specifically a card with 384 pipette tips and 96 pipette tips per sub-region (claim 15), a card with 1536 pipette tips and 384 pipette tips per sub-region (claim 16), a card with 24 pipette tips and 6 pipette tips per sub-region (claim 21), and a card with 384 pipette tips and 24 pipette tips per sub-region (claim 22).
Motadel teaches a pipette tip dispensing device, wherein the device can comprise one or more arrays of 96, 384, 1356, or more pipette tips (See Para. 0021).  Some pipette tip array embodiments of the actuator plate 18 and barrier member may include 96 pipette tip arrays of 
8x12 pipette tips spaced about 9 mm apart center to center, some other embodiments may include 384 pipette tip arrays of 16x24 pipette tips spaced about 4.5 mm apart center to center.  Other pipette tip array embodiments may include more or less pipettes depending on the application (See Para. 0052).  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY I FISHER whose telephone number is (469)295-9182. The examiner can normally be reached IFP.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on 571-272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/B.I.F/Examiner, Art Unit 1796                                                                                                                                                                                                        March 20, 2022

/MATTHEW D KRCHA/Primary Examiner, Art Unit 1796